Rowell, J.
1. The accusation was sufficient in form and substance, and not subject to the demurrers offered against it.
2. The courts take judicial cognizance that whisky is both spirituous and intoxicating, and no proof of these facts need be made in any case.
3. Every trial court has a broad discretion as to the order and manner of examining the witnesses in a ease, and as to allowing them to be recalled for further examination. No exercise of this discretion, unless palpably unfair and prejudicial to the complaining party, will ever be declared by this court to be reversible error. '
4. Even if there were some technical errors in the trial of the accused, the result of the case is so manifestly the correct legal result that the court is able to pronounce these alleged errors harmless; hence, under the doctrine laid down in Hall v. State, 8 Ga. App. 748 (70 8. E. 211), no reversal of the judgment of the court below ensues.

Judgment affirmed.